Citation Nr: 1634435	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for ischemic heart disease to include as due to hypertension. 

5.  Entitlement to service connection for peripheral vascular disease (PVD) of the right leg (circulation problems) to include as due to hypertension. 

6.  Entitlement to service connection for PVD of the left leg (circulation problems) to include as due to hypertension. 

7.  Entitlement to service connection for a bilateral foot disability including pes planus as well as bilateral plantar fasciitis with metatarsalgia (claimed as peripheral nerve damage left foot or numbness left side) including as secondary to service-connected disability. 

8.  Entitlement to an increased rating for sinusitis with deviated septum, currently rated 10 percent disabling. 

9.  Entitlement to an increased rating for arthritis of the right knee currently evaluated as 10 percent disabling. 

10.  Entitlement to an increased rating for arthritis of the left knee currently evaluated as 10 percent disabling prior to June 24, 2015. 

11.  Entitlement to service connection for erectile dysfunction (ED) as secondary to hypertension, ischemic heart disease and/or peripheral vascular disease (PVD). 

12.  Whether there is clear is unmistakable error (CUE) in a December 5, 2001 rating decision that assigned a 10 percent rating for arthritis of the right knee and the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).  

An August 2011 rating decision of the Indianapolis, Indiana RO denied higher ratings for right knee, sinusitis with deviated septum, and left knee disabilities; and also denied service connection for ischemic heart disease, hypertension, peripheral nerves damage left foot, peripheral vascular disease right leg (circulation problems), peripheral vascular disease left leg (circulation problems), right hand arthritis and left hand arthritis.  The Veteran appealed this determination.  The April 2013 statement of the case (SOC) included the matter of whether there is a clear and unmistakable error (CUE) in the August 30, 2011 in continuing the 10 percent ratings for the right and left knee disabilities.  However, the August 30, 2011 rating decision is not final and is the rating decision on appeal and therefore is not subject to CUE.  The Veteran clarified that he contends that there is CUE in the December 5, 2001 rating decision which granted service connection for right and left knee arthritis and assigned separate 10 percent ratings.  

In a November 2013 decision of the St. Paul, Minnesota, RO, in pertinent part, the RO denied a compensable rating for hearing loss, denied service connection for tinnitus, denied service connection for ED as secondary to ischemic heart disease and/or PVD, and determined there was no CUE in the 10 percent ratings assigned for arthritis of the knees in a December 5, 2001 rating decision.

In an August 2015 rating decision, service connection for left total knee replacement (previously rated as arthritis, left knee under Diagnostic Code 5003-5260) was granted with an evaluation of 100 percent effective June 24, 2015, and an evaluation of 30 percent is assigned from August 1, 2016.  

In February 2016, the Veteran testified at a Board video hearing before the undersigned from the Indianapolis RO.  At that time, the Veteran waived initial AOJ review of additional evidence.  The Veteran and his representative clarified that with regard to the left knee, the Veteran was seeking a rating in excess of 10 percent prior to June 24, 2015.  

In February 2016, the Veteran 2016 testified at a Board video hearing before the undersigned from the Indianapolis RO.  At that time, the Veteran waived initial AOJ review of additional evidence.  This case was then received by the Board from the St. Paul, Minnesota RO.

The issue of service connection for ischemic heart disease, PVD of the legs, bilateral foot disability, and ED, as well as increased ratings for knee disabilities, and the matter of whether there is CUE in a December 5, 2001 rating decision that assigned entitlement to a 10 percent rating for arthritis of the right knee and left knee, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 12, 2016 at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to a compensable rating for hearing loss is requested.

2.  Tinnitus is attributable to service.  

3.  Hypertension was demonstrated during service and currently diagnosed hypertension is related to inservice hypertension.  

4.  The Veteran's sinusitis is productive of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge; the Veteran has not undergone surgery.

5.  The Veteran's traumatic deviated septum results in more than 50 percent blockage of each side.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to a compensable rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  The criteria for a 30 percent rating sinusitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6513 (2015). 

5.  The criteria for a separate 10 percent rating for traumatic deviated septum have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6502 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to a compensable rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims of service connection for hypertension and tinnitus are being granted.  As such, any deficiencies with regard to VCAA as to that issue are harmless and nonprejudicial.

With regard to an increased rating for sinusitis with deviated septum, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a May 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, hypertension, valvular heart disease, and tinnitus will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
Tinnitus

The service treatment records do no reveal any complaints or diagnosis of tinnitus.  However, the records do confirm that the Veteran was exposed to military hazardous noise and acoustic trauma is conceded.  

The Veteran was afforded a VA examination in March 2013.  Medical opinions were thereafter provided.  The examiner opined that the tinnitus is less likely than not due to military service the Veteran reported random tinnitus which occurred in both ears approximately 2-3 times a month, which began more than 11 years after discharge.  The examiner cited to the Institute of Medicine indicating that as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  Thus, the examiner concluded that it is also less likely than not that the tinnitus is a symptom associated with the service-connected hearing loss because the tinnitus is more likely related to other causes. 

In a subsequent December 2015 opinion, a VA examiner noted that the Veteran complained of tinnitus.  The examiner indicated that the tinnitus seems to be multifactorial in nature.  The examiner explained that tinnitus is not a disease but a symptom that can result from a number of underlying causes.  One of the most common causes is noise-induced hearing loss.  Other causes include: ear infections, disease of the heart or blood vessels, Ménière's disease, brain tumors, exposure to certain medications, a previous head injury and earwax.  In this case, the examiner opined that there is no documented objective evidence that tinnitus is caused by or aggravated by sinusitis.  The examiner further indicated that tinnitus is a perception of sound in proximity to the head in the absence of an external source.  It can be perceived as being within one or both ears, within or around the head, or as an outside distant noise.  The sound is often a buzzing, ringing, or hissing, although it can also sound like other noises.  Most tinnitus is due to a sensorineural hearing loss with resulting dysfunction within the auditory system.  The auditory system includes the cochlear end-organ, the cochlear nerve (with its projections to and from the cochlea), the brainstem (site of the cochlear nuclei), and the primary and secondary auditory cortical projections.  Pulsatile tinnitus is most commonly, though not exclusively, vascular in etiology.  Some vascular tinnitus, such as venous hums and tinnitus due to atherosclerotic plaque narrowing of vessels, can be non-pulsatile.  Pulsatile tinnitus of muscular origin can result from spasm of one or both of the muscles within the middle ear (the tensor tympani and the stapedius muscle).  These muscles are innervated by cranial nerves V and VII respectively.  A patulous eustachian tube can cause tinnitus with sounds similar to an ocean roar that may be synchronous with respiration.  Somatic non-pulsatile tinnitus is commonly caused by temporomandibular joint (TMJ) dysfunction.  It has also been associated with whiplash injuries and other cervical-spinal disorders.  Tinnitus is commonly caused by ototoxic medications.  Presbycusis (sensorineural hearing loss with aging) or any acquired high-frequency hearing loss is commonly associated with tinnitus (often described as a high-pitched ringing sound, crickets, or bells in the ear) along with the hearing loss.  The examiner stated that tinnitus can result when otosclerosis damages cochlear structures. Progressive otosclerosis can result in fixation of the stapes footplate and worsening conductive hearing loss.  Tinnitus is one of the auditory signs associated with a symptomatic Chiari malformation and occurs when low lying cerebellar tonsils causes tension on the auditory nerve.  Hearing loss due to a variety of causes, including vascular ischemic events, infection, nerve compression, genetic predisposition, congenital hearing loss, endocrine or metabolic damage to the auditory system, can produce tinnitus to a variable degree.  

At his February 2016 Board hearing, the Veteran testified that he has tinnitus which had its onset in service due to noise exposure and gradually worsened over the years.  Although a VA examiner indicated that the tinnitus started eleven years after service, the Veteran reported that he actually had tinnitus from service at the time of his exposure to noise trauma.  He intended to state that the tinnitus had worsened and become much worse eleven years after service.  Even though it became worse, he did have it before then.  He said that he did not understand that the examiner wanted to know when it initially started, but rather when it had worsened to the disability level that the tinnitus had currently reached.  With regard to the specific acoustic trauma, the Veteran testified that while performing artillery service, he operated cannons and was stationed on the gun line.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, by definition, it is inherently subjective.  As such, the Veteran is competent even as a layman to say he had had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the question is not so much whether he is competent to say he had and continues to have this condition, rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.

The evidence weighing against his claim of continuous tinnitus since service is the lack of any documentation and the 2013 VA examiner's notation of tinnitus of only 11 years' duration.  However, the Veteran has competently indicated that he had tinnitus since service, even though there was no medical treatment for that condition.  In addition, he explained why the examiner made the 11 year notation in the report.  The Board finds that the Veteran was credible in his testimony.  The Board finds that his report that tinnitus began during service and continued thereafter is more probative than the 2013 medical opinion to the contrary because that opinion was predicated on an inaccurate background.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The Board therefore accepts the Veteran's statements that his tinnitus began in service following acoustic trauma and has continued since.  Thus, his assertions of continuity of symptoms are not only competent, but also credible and therefore ultimately probative.

For these reasons and bases, the Board finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's type of service per 38 U.S.C.A. § 1154(a), resulted in tinnitus.  Since the Board also accepts that the tinnitus continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of tinnitus.  Although there is a contradictory 2013 medical opinion with regards to the etiology of the tinnitus, the Board concludes this opinion has diminished probative value due to the inaccurate background information.  Due to the inaccurate nature of this examination report, the Board affords it less probative value than the lay evidence which has been found to be persuasive.  With regard to the 2015 opinion, it pertains to secondary service connection, but the Board finds that direct service connection is warranted.  It is also significant to note that this examiner did not provide an opinion regarding the etiology of the Veteran's tinnitus, other than it is not due to sinusitis.

Accordingly, service connection for tinnitus is warranted with resolution of all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Hypertension

The STRs reflect document at least 5 readings reflecting elevated systolic readings.  In addition, there are other notations of elevated blood pressure.  In April 1994, the Veteran reported left-sided chest pain.  In September 1994, the Veteran underwent an EKG for complaints of chest pain.  The tests were negative.  ECG showed sinus bradycardia.  In September 1996, chest pain secondary to GERD was noted.  At that time, the Veteran also had an elevated blood pressure reading of 156/96.  In September 1999, it was noted that the Veteran was being evaluated to rule out coronary artery disease (CAD).  Atypical chest pain was indicated.  In October 1999, it was noted that a stress ECG did not show ischemia.  The Veteran had a poor exercise tolerance test and modifiable risk factors for CAD.  Atypical chest pain was indicated.

Post-service, May 2003 records reflect elevated blood pressure.  The Veteran was diagnosed as having essential hypertension in the late 2000's.  

In a May 2013 VA opinion letter, the Veteran primary care provider at the Springfield Outpatient Clinic/Coatesville VA Medical Center indicated that he had reviewed the Veteran's inservice blood pressure records.  The examiner noted that per the Joint National Committee (JNC) guidelines, a person is considered to have hypertension if his or her blood pressure has systolic pressure readings of greater than 144 and/or diastolic pressure readings of greater than 90.  During service, from February 1995 to September 1996, the Veteran's systolic blood pressure readings were consistently greater than 140 and his diastolic blood pressure readings were greater than 90 at times.  His pressure readings improved after September 1996.  The examiner was unsure if this improvement was due to weight loss, or change in diet (less salt intake), or if the Veteran was more relaxed.  Nonetheless, just purely based on the readings from February 1995 to September 1996, he met the criteria for a diagnosis of hypertension according to JNC IV (published 1988) and Y (published 1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The VA examiner indicated that the Veteran's numerous blood pressure readings met the definition of hypertension during service.  Although the inservice readings do not appear to meet the VA definition of hypertensive disability in service (see 38 C.F.R. § 4.104, Diagnostic Code 7107 (2015)), the examiner nonetheless has indicated that the readings obtained over a period of time in service are elevated and could be considered hypertension, and at the very least, the onset of the later diagnosis of hypertension.  Although temporary improvement in blood pressure readings was noted, the Board finds that the subsequent manifestations of hypertension are part of that same chronic disease and are not clearly attributable to intercurrent causes.  The Veteran has also testified credibly to a continuity of symptoms from his inservice manifestations onward.  Accordingly, the Board finds that service connection for hypertension is warranted.  

Rating

Deviated Septum with Sinusitis

In a December 2001 rating decision, service connection for sinusitis with deviated septum was granted with an evaluation of 10 percent assigned under Diagnostic Code 6513.  

With regard to the current claim, in written correspondence, the Veteran reported that he has frequent purulent discharge and crusting, he has frequently been prescribed drugs such as Afrin, Benadryl and others, and he has been offered antibiotics by VA doctor, but declined the prescription. 

At his hearing, the Veteran testified that he had difficulty with some blockage in each nostril.  He related that he had continuous discharge from his nose with sinus pain and headaches.  He said that he experienced all these symptoms at least twenty-four times per year.  The discharge was present every day.  It was green and bloody.  The frequency of the headaches varied as well as the sinus pain.  The Veteran related that he took over-the-counter allergy medicine.  He stated that they occurred maybe once or twice a month.  He indicated that his infections were less frequent then "recurrent."  

The Veteran was seen by VA in September 2009.  Computerized tomography of the sinuses showed mucosal disease within the right maxillary sinus, the ethmoid and left frontal sinuses and the right sphenoid sinus.  He was again treated in October 2009 for sinus treatment since his sinuses were clogged, but there was no sinus infection.  Physical examination found no pain to palpation over frontal and maxillary sinuses.  The nasal cavity was deviated to the left with hypertrophies boggy turbinates and obvious nasal valve collapse.  The Veteran was given nasal steroid spray and "breathe with eeze".  The Veteran was seen again seen in January 2010 for follow-up treatment.  The Veteran reported that he stopped using the nasal spray because it gave him headaches.  Physical examination again noted nasal valve collapse not completely obstructing with deviation to the left. 

In July 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had tried Afrin and Flonase which gave him headaches.  He indicated that he used antihistamines including Benadryl and Zyrtec, but he stated he has not been able to take them since January of this year 2011 due to some cardiac issues.  He stated he had a coronary artery stent placed and was started on Plavix so he discontinued his antihistamines since that time.  He related that his symptoms included frequent greenish-colored nasal discharge with occasional nasal bleeding and congestion.  He stated he had not undergone any surgery.  He reported he was offered a septoplasty in 2008, but was told this was not guaranteed to improve his symptoms, so he declined.  He regard to his symptoms, he described interference with breathing through the nose bilaterally.  He stated he has bouts of nasal discharge roughly about 2 times per month.  There was no speech impairment.  He described sinus pain in the frontal region and also behind the eyes and reported headaches as well.  He denied any crusting.  There were no incapacitating episodes.  He denied any antibiotic treatments.  Other symptoms included nasal bleeding which occurred occasionally, loss of a sense of smell, and also postnasal drip.  Physical examination of the oropharynx revealed that this area was clear.  With palpation of the sinuses, both maxillaries, there was no pain or tenderness noted on palpation.  On nasal endoscope, there was a septal deviation noted to the left.  There was some bilateral inferior turbinate hypertrophy.  He had some erythematous and edematous nasal mucosa bilaterally with some yellowish-colored mucin present bilaterally as well.  The Veteran had about 60 percent obstruction on the right and about 70 percent on the left.  The diagnosis was chronic rhinosinusitis and a deviated nasal septum.  

The Veteran was afforded another VA examination in October 2013.  At that time, it was indicated that the Veteran had near constant sinusitis with purulent discharge or crusting, and at least 50 percent obstruction on both sides.  He did not have incapacitating episodes or prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under Diagnostic Code 6502, a 10 percent rating is assigned for traumatic deviation of the nasal septum where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage. 38 C.F.R. § 4.97, Diagnostic Code 6502.  No other rating is provided under Diagnostic Code 6502.  

Schedular ratings for chronic bilateral maxillary and ethmoid sinusitis are provided by application of the General Rating Formula for Sinusitis found at 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or; for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See e.g., Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes-"insulin, restricted diet, and regulation of activities"- meant that entitlement to that rating required all three criteria to be met.) 

With regard to the deviated septum, the 2013 VA examiner indicated that it was traumatic in nature and there was more than 50 percent obstruction on each side.  Thus, a 10 percent rating is warranted.  That is the maximum rating under that code.  However, the Veteran may also receive a rating based on his sinusitis (as he has been assigned) because the manifestations are not contemplated under Diagnostic Code 6502.  With regard to sinusitis, the Board finds that a 30 percent rating is warranted based on the Veteran having more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The Veteran competently testified to his symptoms at his Board hearing.  He was also credible in his testimony.  He indicated that he has more than 6 non-incapacitating episodes a year with by headaches, pain, and purulent discharge.  All of these symptoms are within his expertise to report as a lay person.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran also reported these symptoms on VA examination.  This a higher 30 percent rating is warranted, but not a 50 percent rating as the Veteran has not undergone surgery.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for deviated septum with sinusitis.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's deviated septum with sinusitis disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  The VA examiner indicated that there was no impact on employment.  The schedular rating criteria specifically include the Veteran's complaints, which the Board has found credible, of his nasal disability.  The Veteran's reports of symptoms fall within the applicable criteria.  Overall, his symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

The appeal as to the issue of entitlement to a compensable rating for hearing loss is dismissed.

Service connection for tinnitus is granted.

Service connection for hypertension is granted.  

Entitlement to a 30 percent rating for deviated septum with sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate 10 percent rating for traumatic deviated septum is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Heart Disease and PVD

Although there are VA opinions addressing direct service connection for heart disease and PVD, the Veteran has asserted that heart disease and PVD are etiologically related to his hypertension, which has been service-connected per the above Board decision.  As such, a medical opinion addressing secondary service connection should be obtained.  

Feet

In June 2011, the Veteran was afforded a VA examination.  The examiner noted that November 2008 x-rays revealed bilateral small heel spurs.  The Veteran was diagnosed with bilateral plantar fasciitis on examination.  The examiner opined that the Veteran's bilateral plantar fasciitis was not caused by or a result of his bilateral knee condition.  No opinion on aggravation was provided.  At his hearing, the Veteran clarified that he was actually seeking service connection for a bilateral foot disorder diagnosed as pes planus and for bilateral plantar fasciitis as secondary to the pes planus.  In light of the foregoing, a new VA examination and opinion should be undertaken.

ED

The Veteran contends that his ED is due to his hypertension, ischemic heart disease, and/or PVD.  Service connection for hypertension has been established.  The Board finds that a medical opinion should be obtained regarding the etiology of the ED.

Knees

At his hearing, the Veteran testified that the VA examinations were insufficient, but indicated that the examination conducted by the Social Security Administration (SSA) was a good examination.  Those records have not been obtained.  The Board notes that while the Veteran may be afforded a new examination with regard to his right knee, the timeframe for rating the left knee would pre-date a new examination, so current examination of the left knee is unnecessary. 


CUE claim

The November 2013 rating decision determined that there was no CUE in a December 5, 2001 rating decision that assigned a 10 percent rating for arthritis of the right knee and a 10 percent rating for arthritis of the left knee.  The Veteran disagreed with that determination.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  This issue was not addressed in the February 2016 Board hearing.

Accordingly, the case is REMANDED for the following action:

1.   Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision, to include, in particular, knee evaluations.  

2.   Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disease, PVD, and ED disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disease and/or PVD disabilities had its clinical onset during service, within the one year period after service, or is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disease and/or PVD disabilities is proximately due to, or the result of, the service-connected hypertension.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current heart disease and/or PVD disabilities is permanently aggravated by the Veteran's service-connected hypertension.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any ED disability is proximately due to, or the result of, hypertension, ischemic heart disease, and/or PVD.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current ED is permanently aggravated by hypertension, ischemic heart disease, and/or PVD.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA foot examination to determine the nature and etiology of any current foot disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current foot disability had its clinical onset during service, that arthritis was manifest within the one year period after service, or is related to any in-service disease, event, or injury.  All diagnoses should be clearly set forth and the examiner should address if the Veteran has bilateral plantar fasciitis, metatarsalgia, bilateral pes planus, bilateral arthritis, and any other foot disability present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current foot disability is proximately due to, or the result of, the service-connected knee disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current foot disability is permanently aggravated by the Veteran's service-connected knee disabilities.  

If the examiner has diagnosed pes planus and found that it is etiologically related to service, the examiner should also opine whether it is more likely than not, less likely than not, or at least as likely as not, that plantar fasciitis disability is proximately due to, or the result of, the pes planus.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any plantar fasciitis disability is permanently aggravated by pes planus.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  With regard to the right knee, schedule the Veteran for a VA knee examination to determine the nature and extent of his service-connected knee disabilities.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knee disability.  The DBQ should be filled out completely as relevant.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

7.  The Veteran should be sent a statement of the case as to the issue of whether there was CUE in a December 5, 2001 rating decision that assigned a 10 percent rating for arthritis of the right knee and assigned a 10 percent rating for arthritis of the right knee, in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


